SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1283
KA 12-00369
PRESENT: SCUDDER, P.J., CENTRA, VALENTINO, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JURIMAUL K. EDWARDS, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (VINCENT F. GUGINO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (RYAN D. HAGGERTY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael L.
D’Amico, J.), rendered February 9, 2012. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the third degree and unlawful possession of
marihuana.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed and the matter is remitted to Erie County Court
for proceedings pursuant to CPL 460.50 (5).

     Memorandum: On appeal from a judgment convicting him, following
his plea of guilty, of criminal possession of a controlled substance
in the third degree (Penal Law § 220.16 [12]) and unlawful possession
of marihuana (§ 221.05), defendant contends that County Court erred in
refusing to suppress evidence seized as the result of an unlawful
search and seizure. We reject that contention. Defendant was stopped
at a traffic checkpoint in the City of Buffalo where, according to the
testimony of the officer in charge of the checkpoint, the police were
checking for registration, inspection, seat belt and other traffic
related infractions. Every vehicle that went through the checkpoint
was stopped. When defendant’s vehicle was stopped, a police officer
smelled marihuana in the vehicle and, after defendant was asked to
leave the vehicle, the officer observed marihuana in plain view in the
vehicle.

     We reject defendant’s contention that the “main purpose” of the
checkpoint was general crime control. Rather, the evidence at the
suppression hearing established that the checkpoint was established as
a “safety” checkpoint (People v Dugan, 57 AD3d 300, 300, lv denied 11
NY3d 924). We further conclude that the checkpoint was effective in
advancing that interest (see People v Scott, 63 NY2d 518, 528-529).
Finally, we conclude that the degree of intrusion on liberty and
                                 -2-                         1283
                                                        KA 12-00369

privacy interests was minimal (see id. at 526-527; Dugan, 57 AD3d at
300). Unlike in People v Trotter (28 AD3d 165, lv denied 6 NY3d 839),
where the checkpoint was conducted as part of a longer campaign to
address general crime concerns, there is no evidence here to suggest
that the checkpoint was part of a broader program of general crime
control, or that it was “no more than a ‘key pragmatic tool’ ” in a
larger campaign to control crime (id. at 170).




Entered:   December 21, 2012                   Frances E. Cafarell
                                               Clerk of the Court